               Case 18-12491-CSS              Doc 1841        Filed 05/08/20         Page 1 of 15




              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al.,1                             :
                                  : (Jointly Administered)
               Debtors.           :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On May 5, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit A:

        Declaration of Disinterestedness of Butler Weihmuller Katz Craig LLP Pursuant to the
         Order Authorizing the Retention and Compensation of Certain Professionals Utilized in
         the Ordinary Course of Business [Docket No. 1837]

        Declaration of Disinterestedness of Simon, Peragine, Smith & Redfearn, LLP Pursuant to
         the Order Authorizing the Retention and Compensation of Certain Professionals Utilized
         in the Ordinary Course of Business [Docket No. 1838]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS       Doc 1841     Filed 05/08/20   Page 2 of 15




       On May 5, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via First Class Mail and Email on the Fee
Application Service List attached hereto as Exhibit B:

      Fourth Consolidated Monthly Application of Crowe LLP for Allowance of Compensation
       for Services Rendered and for Reimbursement of Expenses as Audit and Tax Advisors to
       the Debtors for the Period from October 16, 2019 through December 18, 2019
       [Docket No. 1839]



Dated: May 8, 2020
                                                         /s/ Alain B. Francoeur
                                                         Alain B. Francoeur
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on May 8, 2020, by Alain B. Francoeur, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2
                                                                                  SRF 41947
Case 18-12491-CSS   Doc 1841   Filed 05/08/20   Page 3 of 15




                        Exhibit A
                                                               Case 18-12491-CSS                      Doc 1841             Filed 05/08/20             Page 4 of 15
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                         DESCRIPTION                                            NAME                                           ADDRESS                                        EMAIL            METHOD OF SERVICE
                                                                                                        Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                        1301 Avenue of the Americas
                                                                                                        Floor 42                                             andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                                 Arent Fox LLP                               New York NY 10019                                    beth.brownstein@arentfox.com   Email
                                                                                                        Attn: Robert M. Hirsh
                                                                                                        1301 Avenue of the Americas
                                                                                                        Floor 42
Counsel to Medline Industries, Inc.                         Arent Fox LLP                               New York NY 10019                                    robert.hirsh@arentfox.com      First Class Mail and Email
                                                                                                        Attn: Ralph Ascher, Esquire
                                                                                                        11022 Acaia Parkway
                                                                                                        Suite D
Counsel to Southland Management Group, Inc.                 Ascher & Associates, P.C.                   Garden Grove CA 92840                                ralphascher@aol.com            Email
                                                                                                        Attn: Matthew P. Austria
                                                                                                        1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC                    AUSTRIA LEGAL, LLC                          Wilmington DE 19801                                  maustria@austriallc.com        First Class Mail and Email
                                                            Bankruptcy Administration ‐ Wells Fargo     Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka Vendor Financial Services, LLC fka GE Capital 1738 Bass Road
GE Capital Information Technology Solutions                 Information                                 Macon GA 31210                                                                      First Class Mail
                                                            Bankruptcy Administration ‐ Wells Fargo     Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka Vendor Financial Services, LLC fka GE Capital P.O. Box 13708
GE Capital Information Technology Solutions                 Information                                 Macon GA 31208‐3708                                                                 First Class Mail
                                                                                                        Attn: David M. Powlen & Kevin G. Collins
                                                                                                        1000 N. West Street
                                                                                                        Suite 1500                                           david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                    Barnes & Thornburg LLP                      Wilmington DE 19801                                  kevin.collins@btlaw.com        Email
                                                                                                        Attn: Daniel I. Barness
                                                                                                        11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                                          2nd Floor
Inc.                                                        Barness & Barness LLP                       Los Angeles CA 90064                                 Daniel@BarnessLaw.com          Email
                                                                                                        Attn: Justin R. Alberto, Erin R. Fay, & Gregory J.
                                                                                                        Flasser
                                                                                                        600 N. King Street                                   jalberto@bayardlaw.com
                                                                                                        Suite 400                                            efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                            Bayard, P.A.                                Wilmington DE 19801                                  gflasser@bayardlaw.com         Email
                                                                                                        Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                        222 Delaware Avenue
                                                                                                        Suite 801                                            jhoover@beneschlaw.com
Counsel to Alamo Mobile X‐Ray & EKG Services, Inc.          Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                   kcapuzzi@beneschlaw.com        Email
                                                                                                        Attn: Lara S. Martin, Esq.
                                                                                                        Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.                   Bernstein‐Burkley, P.C.                     Pittsburgh PA 15219                                  lmartin@bernsteinlaw.com       First Class Mail and Email
Counsel to Bio‐Medical Applications of Louisiana, LLC d/b/a                                             Attn: David M. Klauder
Shreveport Regional Dialysis Center a/k/a BMA Northwest                                                 1204 N. King Street
Louisiana                                                   Bielli & Klauder, LLC                       Wilmington DE 19801                                  dklauder@bk‐legal.com          Email



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                               Page 1 of 10
                                                            Case 18-12491-CSS                         Doc 1841          Filed 05/08/20            Page 5 of 15
                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                       Served as set forth below

                         DESCRIPTION                                          NAME                                             ADDRESS                                         EMAIL                 METHOD OF SERVICE
                                                                                                        Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                                        10 South Riverside Plaza
                                                                                                        Suite 875                                             kottaviano@blankrome.com
Counsel for CVP Loan                                      Blank Rome LLP                                Chicago IL 60606                                      ptinkham@blankrome.com              First Class Mail and Email
                                                                                                        Attn: Victoria A. Guilfoyle
                                                                                                        1201 N. Market Street
                                                                                                        Suite 800
Counsel for CVP Loan                                      Blank Rome LLP                                Wilmington DE 19801                                   guilfoyle@blankrome.com             First Class Mail and Email
                                                                                                        Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                    One South Broad Street, Suite 1600
Mobilex                                                   Bovarnick and Associates, LLC                 Philadelphia PA 19107                                 RBovarnick@rbovarnick.com           Email

                                                                                                        Attn: Joseph P. Titone
                                                                                                        P.O. Box 3197
                                                                                                        23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc.            Breazeale, Sachse & Wilson, LLP               Baton Rouge LA 70801                                  joseph.titone@bswllp.com            First Class Mail and Email
                                                                                                        Attn: Pamela K. Webster, Esq.
                                                                                                        1000 Wilshire Boulevard
                                                                                                        Suite 1500
Interested Party (Case No. 18‐12492)                      Buchalter, A Professional Corporation         Los Angeles CA 90017                                  pwebster@buchalter.com              Email
                                                                                                        Attn: Mary F. Caloway, Esquire
                                                                                                        919 N. Market Street
                                                                                                        Suite 1500
Counsel to Nautilus Insurance Company                     Buchanan Ingersoll & Rooney PC                Wilmington DE 19801                                   mary.caloway@bipc.com               Email
                                                                                                        Attn: J. Cory Falgowski, Esquire
                                                                                                        1201 N. Market Street
                                                                                                        Suite 1407
Counsel for National Health Investors, Inc.               Burr & Forman LLP                             Wilmington DE 19801                                   jfalgowski@burr.com                 Email
                                                                                                        Attn: Patrick Warfield, Esquire
                                                                                                        222 Second Avenue South
                                                                                                        Suite 2000
Counsel for National Health Investors, Inc.               Burr & Forman LLP                             Nashville TN 37201                                    pwarfield@burr.com                  Email
                                                                                                        Attn: Kenneth K. Wang
                                                                                                        300 S. Spring Street
                                                                                                        No. 1702
Counsel to California Dept. of Health Care Services       California Office of the Attorney General     Los Angeles CA 90013                                  kenneth.wanh@doj.ca.gov             Email
                                                                                                        ATTN: TYRONZA WALTON
                                                                                                        7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                        DUBLIN OH 43017                                       Tyronza.Walton@cardinalhealth.com   First Class Mail and Email
                                                                                                        Attn: Alexandre I. Cornelius, Esq. and Summer Saad,
                                                                                                        Esq.
                                                                                                        1299 Ocean Avenue
                                                                                                        Suite 450                                             acornelius@costell‐law.com
Counsel to Efficient Management Resource Systems, Inc..   Costell & Cornelius Law Corp                  Santa Monica CA 90401                                 ssaad@costell‐law.com               Email



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                            Page 2 of 10
                                                           Case 18-12491-CSS            Doc 1841          Filed 05/08/20               Page 6 of 15
                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below

                         DESCRIPTION                                          NAME                               ADDRESS                                          EMAIL           METHOD OF SERVICE
                                                                                          Attn: Joseph Grey, Esquire
                                                                                          1105 North Market Street
                                                                                          Suite 901
Counsel to Ally Bank                                     Cross & Simon, LLC               Wilmington DE 19801                                   jgrey@crosslaw.com             Email
                                                                                          Attn: Brian E. Greer, Esq.
                                                                                          Three Bryant Park
                                                                                          1095 Avenue of the Americas
Counsel to Select Medical Corporation                    DECHERT LLP                      New York NY 10036‐6797                                brian.greer@dechert.com        Email
                                                                                          Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott,
                                                                                          Esq.
                                                                                          Cira Centre
                                                                                          2929 Arch Street                                      stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                    DECHERT LLP                      Philadelphia PA 19104‐2808                            jonathan.stott@dechert.com     Email
                                                                                          Attn: Bankruptcy Department
                                                                                          Carvel State Office Building
                                                                                          820 North French Street , 6th Floor
Delaware Attorney General                                Delaware Attorney General        Wilmington DE 19801                                   attorney.general@state.de.us   First Class Mail and Email
                                                                                          Attn: Zillah Frampton
                                                                                          820 North French Street
Delaware Division of Revenue                             Delaware Division of Revenue     Wilmington DE 19801                                   fasnotify@state.de.us          First Class Mail and Email
                                                                                          Corporations Franchise Tax
                                                                                          P.O. Box 898
Delaware Secretary of State                              Delaware Secretary of State      Dover DE 19903                                        dosdoc_ftax@state.de.us        First Class Mail and Email
                                                                                          Attn: Bankruptcy Department
                                                                                          820 Silver Lake Boulevard
                                                                                          Suite 100
Delaware State Treasury                                  Delaware State Treasury          Dover DE 19904                                        statetreasurer@state.de.us     First Class Mail and Email
                                                                                          Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                          Edelman
                                                                                          1201 N. Market Street
                                                                                          Suite 2100                                            stuart.brown@dlapiper.com
Counsel to Debtors                                       DLA Piper LLP (US)               Wilmington DE 19801                                   kaitlin.edelman@dlapiper.com   Email
                                                                                          Attn: Amish R. Doshi, Esq.
                                                                                          1979 Marcus Avenue
                                                                                          Suite 210E
Counsel to Oracle America, Inc.                          Doshi Legal Group, P.C.          Lake Success NY 11042                                 amish@doshilegal.com           First Class Mail and Email
                                                                                          Attn: Allen A. Etish, Esquire
                                                                                          20 Brace Road
                                                                                          Suite 400
Counsel to PMA Insurance Group                           Earp Cohn P.C.                   Cherry Hill NJ 08034                                  aetish@earpcohn.com            Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                              Page 3 of 10
                                                               Case 18-12491-CSS                   Doc 1841           Filed 05/08/20             Page 7 of 15
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                         DESCRIPTION                                           NAME                                        ADDRESS                                         EMAIL                     METHOD OF SERVICE
                                                                                                     Attn: Christopher F. Graham, Esquire and Sarah
                                                                                                     Morrissey, Esquire
                                                                                                     10 Bank Street
                                                                                                     Suite 700                                            cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                      Eckert Seamans Cherin & Mellott, LLC     White Plains NY 10606                                smorrissey@eckertseamans.com            Email
                                                                                                     Attn: Tara L. Lattomus, Esquire
                                                                                                     222 Delaware Avenue
                                                                                                     7th Floor                                            tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                      Eckert Seamans Cherin & Mellott, LLC     Wilmington DE 19801                                  boneill@eckertseamans.com               Email
                                                                                                     ATTN: WILLIAM PALLEY
                                                            Efficient Management Resource Systems,   19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                          Inc.                                     CHATSWORTH CA 91311                                                                          First Class Mail
                                                                                                     Attn: Bankruptcy Department
                                                                                                     1650 Arch Street
Environmental Protection Agency ‐ Region 3                  Environmental Protection Agency          Philadelphia PA 19103‐2029                                                                   First Class Mail
                                                                                                     ATTN: ERIC S. WENZEL
                                                                                                     219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                          Freedom Medical, Inc.                    EXTON PA 19341                                       ewenzel@freedommedical.com              First Class Mail and Email
                                                                                                     Attn: Andrew Hinkelman, Jennifer Byrne and
                                                                                                     Christopher Goff
                                                                                                     214 North Tryon Street                               andrew.hinkelman@fticonsulting.com
                                                                                                     Suite 1900                                           jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                             FTI Consulting                           Charlotte NC 28202                                   christopher.goff@fticonsulting.com      Email
                                                                                                     Attn: Craig B. Garner, Esq.
                                                                                                     13274 Fiji Way
                                                                                                     Suite 250
Counsel to Efficient Management Resource Systems, Inc..     Garner Health Law Corporation            Marina del Rey CA 90292                              craig@garnerhealth.com                  Email
                                                                                                     Attn: Suzanne E. Rand‐Lewis
                                                                                                     5990 Sepulveda Blvd. #630                            srand‐lewis@randandrand‐lewisplcs.com
Counsel to Viola Ovchar                                     Gary Rand & Suzanne E. Rand‐Lewis PLCS   Sherman Oaks CA 91411                                grand@randandrand‐lewisplcs.com         Email
                                                                                                     Attn: Natasha Songonuga
                                                                                                     300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                       Suite 1015
Ombudsman                                                   Gibbons P.C.                             Wilmington DE 19801‐1671                             nsongonuga@gibbonslaw.com               Email

Counsel to Bio‐Medical Applications of Louisiana, LLC d/b/a                                          Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
Shreveport Regional Dialysis Center a/k/a BMA Northwest                                              40 Wall Street, 37th Floor                           ahalperin@halperinlaw.net
Louisiana                                                   Halperin Battaglia Benzija, LLP          New York NY 10005                                    dcohen@halperinlaw.net                  Email
                                                                                                     ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                     CARNEY, ESQ.
                                                                                                     C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                            Heb Ababa, Ronaldoe Gutierrez, and       14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                          Yolanda Penney                           CHINO HILLS CA 91709                                 jantonelli@antonellilaw.com             First Class Mail and Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                          Page 4 of 10
                                                             Case 18-12491-CSS                   Doc 1841             Filed 05/08/20             Page 8 of 15
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                         DESCRIPTION                                          NAME                                         ADDRESS                                      EMAIL      METHOD OF SERVICE
                                                                                                     Attn: Daniel K. Hogan, Esq.
                                                                                                     1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.              Hogan♦McDaniel                            Wilmington DE 19806                              dkhogan@dkhogan.com       Email
                                                                                                     Attn: Cristina Lopes Goulart ‐ Bankruptcy
                                                                                                     Coordinator
                                                                                                     Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                                  IBM Credit LLC                            Rio de Janeiro RJ 22290‐240 Brazil               cgoulart@br.ibm.com       Email
                                                                                                     Attn: Paul Wearing
                                                                                                     Special Handling Group
                                                                                                     7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18‐12499)              IBM Credit LLC                            Smyrna GA 30082                                                            First Class Mail
                                                                                                     Centralized Insolvency Operation
                                                                                                     2970 Market Street
                                                                                                     Mail Stop 5 Q30 133
IRS Insolvency Section                                     Internal Revenue Service                  Philadelphia PA 19104‐5016                                                 First Class Mail
                                                                                                     Centralized Insolvency Operation
                                                                                                     P.O. Box 7346
IRS Insolvency Section                                     Internal Revenue Service                  Philadelphia PA 19101‐7346                                                 First Class Mail
                                                                                                     Attn: Jay L. Welford
                                                                                                     27777 Franklin Road
                                                                                                     Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.   Jaffe Raitt Heuer & Weiss, P.C.           Southfield MI 48034‐8214                         jwelford@jaffelaw.com     Email
                                                                                                     Attn: David S. Rubin
                                                                                                     445 N. Boulevard, Suite 300
                                                                                                     P.O. Box 2997
Counsel to Rouge General Medical Center                    Kantrow Spaht Weaver and Blitzer (APLC)   Baton Rouge LA 70821‐2997                        david@kswb.com            Email
                                                                                                     Attn: Domenic E. Pacitti, Esq.
                                                                                                     919 Market Street
                                                                                                     Suite 1000
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP       Wilmington DE 19801‐3062                         dpacitti@klehr.com        First Class Mail and Email
                                                                                                     Attn: Morton R. Branzburg, Esq.
                                                                                                     1835 Market Street
                                                                                                     Suite 1400
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP       Philadelphia PA 19103                            mbranzburg@klehr.com      First Class Mail and Email
                                                                                                     Attn: Hallie D. Hannah, Esq.
                                                                                                     100 Pacifica
Counsel to Creditor Harbor Pointe Air Conditioning &                                                 Suite 370
Control Systems, Inc.                                      Law Office of Mitchell B. Hannah          Irvine CA 92618                                  hallie@hannahlaw.com      Email
                                                                                                     Attn: Guy R. Bayley, Esq.
                                                                                                     547 S. Marengo Avenue
Counsel to Coastline Anesthesia and Pain Medical Group     Law Offices of Guy R. Bayley              Pasadena CA 91101                                bayleyco@me.com           First Class Mail and Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                          Page 5 of 10
                                                               Case 18-12491-CSS                        Doc 1841          Filed 05/08/20             Page 9 of 15
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                         DESCRIPTION                                            NAME                                             ADDRESS                                         EMAIL                METHOD OF SERVICE
                                                                                                          Attn: Gary E. Klausner, Esq.
                                                                                                          10250 Constellation Boulevard
                                                                                                          Suite 1700
Counsel to AGF Investment Fund 5, LLC                       Levene, Neale, Bender, Yoo & Brill L.L.P.     Los Angeles CA 90067                                  GEK@lnbyb.com                      First Class Mail and Email
                                                                                                          Attn: Elizabeth Weller
                                                                                                          2777 N. Stemmons Freeway
                                                                                                          Suite 1000
Counsel to Dallas County                                    Linebarger Goggan Blair & Sampson, LLP        Dallas TX 75207                                       dallas.bankruptcy@publicans.com    First Class Mail and Email
                                                                                                          Attn: President or General Counsel
                                                                                                          P.O. Box 3064
Counsel to Harris County                                    Linebarger Goggan Blair & Sampson, LLP        Houston TX 77253‐3064                                 houston_bankruptcy@publicans.com   Email
                                                                                                          Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck,
                                                                                                          Esq.
                                                                                                          405 N. King Street
                                                                                                          8th Floor                                             mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities McCarter & English, LLP                     Wilmington DE 19801                                   kbuck@mccarter.com                 Email
                                                                                                          Attn: William P. Smith, James W. Kapp and Megan
                                                                                                          Preusker
                                                                                                          444 West Lake Street                                  wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                   Suite 4000                                            jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center McDermott Will & Emery LLP                     Chicago IL 60606                                      mpreusker@mwe.com                  Email
                                                                                                          Attn: Art Gambill
                                                                                                          Promenade
                                                                                                          1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility            McGuireWoods LLP                              Atlanta GA 30309‐3534                                 agambill@mcguirewoods.com          First Class Mail and Email
                                                                                                          Attn: Brian I. Swett and Alexandra Shipley
                                                                                                          77 West Wacker Drive
                                                                                                          Suite 4100                                            bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association           McGuirewoods LLP                              Chicago IL 60601‐1818                                 ashipley@mcquirewoods.com          First Class Mail and Email
                                                                                                          Attn: Sheryl L. Moreau
                                                                                                          Bankruptcy Unit
                                                                                                          P.O. Box 475
Counsel to Department of Revenue                            Missouri Department of Revenue                Jefferson City MO 65105‐0475                                                             First Class Mail
                                                                                                          Attn: Brett D. Fallon, Esq.
                                                                                                          500 Delaware Avenue, Suite 1500
                                                                                                          P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                       Morris James LLP                              Wilmington DE 19899‐2306                              bfallon@morrisjames.com            First Class Mail and Email

                                                                                                          Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                          1201 N. Market St.
                                                                                                          16th Floor                                            aremming@mnat.com
Counsel for Concordia Bank & Trust Company                  Morris, Nichols, Arsht & Tunnell LLP          Wilmington DE 19899‐1347                              jbarsalona@mnat.com                Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                              Page 6 of 10
                                                           Case 18-12491-CSS                    Doc 1841             Filed 05/08/20            Page 10 of 15
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                        DESCRIPTION                                         NAME                                           ADDRESS                                           EMAIL            METHOD OF SERVICE
                                                                                                     ATTN: JERRY CARPENTER
                                                                                                     4721 MORRISON DRIVE
                                                           Morrison Management Resources Systems, SUITE 300
Top 30 Largest Unsecured Creditors                         Inc.                                      MOBILE AL 36609                                                                       First Class Mail
                                                                                                     Attn: Timothy M. Swanson
                                                                                                     1400 16th Street
                                                                                                     Sixth Floor
Counsel to DaVita, Inc.                                    Moye White LLP                            Denver CO 80202                                       tim.swanson@moyewhite.com       Email
                                                                                                     Attn: Benjamin Hackman
                                                                                                     J. Caleb Boggs Federal Building
                                                                                                     844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware                 Office of the United States Trustee       Wilmington DE 19801                                   benjamin.a.hackman@usdoj.gov    First Class Mail and Email
                                                                                                     Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and
                                                                                                     Michael R. Maizel, Esq.                               jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                       230 Park Avenue                                       ryan@otterbourg.com
Ombudsman                                                  Otterbourg P.C.                           New York NY 10169                                     mmaizel@otterbourg.com          Email
                                                                                                     Attn: Jeffrey N. Pomerantz, Esq., Bradford J.
                                                                                                     Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                     919 N. Market Street                                  jpomerantz@pszjlaw.com
                                                                                                     17th Floor                                            bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP           Wilmington DE 19801                                   crobinson@pszjlaw.com           Email
                                                                                                     Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School    Perdue, Brandon, Fielder, Collins & Mott, P.O. Box 8188
District and Wichita County                                L.L.P.                                    Wichita Falls TX 76307                                jbaer@pbfcm.com                 First Class Mail and Email
                                                                                                     Attn: Jeremy R. Johnson
                                                                                                     600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                      Polsinelli PC                             New York NY 10016                                     jeremy.johnson@polsinelli.com   Email
                                                                                                     Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                     222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                      Polsinelli PC                             Wilmington DE 19801                                   bdolphin@polsinelli.com         Email
                                                                                                     Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                     1313 North Market Street, Sixth Floor
                                                                                                     P.O. Box 951                                          jryan@potteranderson.com
Counsel to LADMC, LLC                                      Potter Anderson & Corroon LLP             Wilmington DE 19899                                   rmcneill@potteranderson.com     First Class Mail and Email
                                                                                                     Attn: Phillip G. Vermont
                                                                                                     500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                           Suite 225
Corporation, dba Promise Hospital of San Diego, California Randick O'Dea & Tooliatos, LLP            Pleasanton CA 94588                                   pvermont@randicklaw.com         First Class Mail and Email
                                                                                                     Attn: John H. Knight, Amanda R. Steele and David T.
                                                                                                     Queroli
                                                                                                     One Rodney Square                                     knight@rlf.com
                                                                                                     920 North King Street                                 steele@rlf.com
Counsel to Wells Fargo Bank, National Association          Richards, Layton & Finger, P.A.           Wilmington DE 19801                                   queroli@rlf.com                 First Class Mail and Email




         In re: Promise Healthcare Group, LLC, et al.
         Case No. 18‐12491 (CSS)                                                                           Page 7 of 10
                                                            Case 18-12491-CSS                      Doc 1841           Filed 05/08/20           Page 11 of 15
                                                                                                             Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below

                         DESCRIPTION                                         NAME                                           ADDRESS                                        EMAIL            METHOD OF SERVICE
                                                                                                      Attn: Lucian B. Murley, Esquire
                                                                                                      1201 North Market Street, Suite 2300
                                                                                                      P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.             Saul Ewing Arnstein & Lehr LLP             Wilmington DE 19899                              luke.murley@saul.com              Email
                                                                                                      Attn: Rose Cherson
                                                                                                      919 Third Avenue
Counsel to the SWC Landlords                               Schulte Roth & Zabel LLP                   New York NY 10022                                rose.cherson@srz.com              First Class Mail and Email
                                                                                                      Secretary of the Treasury
                                                                                                      100 F Street NE
Securities and Exchange Commission ‐ Headquarters          Securities & Exchange Commission           Washington DC 20549                              secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      Brookfield Place
                                                           Securities & Exchange Commission ‐ NY      200 Vesey Street, Suite 400                      bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office       Office                                     New York NY 10281‐1022                           nyrobankruptcy@sec.gov            First Class Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      One Penn Center
                                                           Securities & Exchange Commission ‐         1617 JFK Boulevard, Suite 520
Securities and Exchange Commission ‐ Regional Office       Philadelphia Office                        Philadelphia PA 19103                            secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                      Attn: Edward H. Tillinghast, III, Esq.
                                                                                                      30 Rockefeller Plaza
Counsel to Spectrum a/k/a Charter Communications, Inc      Sheppard Mullin Richter & Hampton LLP      New York NY 10112                                etillinghast@sheppardmullin.com   Email
                                                                                                      Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                                      Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                      The Legal Center                                 asherman@sillscummis.com
                                                                                                      One Riverfont Plaza                              bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors   Sills Cummis & Gross P.C.                  Newark NJ 07102                                  rbrennan@sillscummis.com          Email
                                                                                                      Attn: Steven L. Walsh
                                                                                                      One Rodney Square
Counsel for Symphony Diagnostic Services No. 1 d/b/a                                                  P.O. Box 636
Mobilex                                                    Skadden, Arps, Slate, Meagher & Flom LLP   Wilmington DE 19899‐0636                         steven.walsh@skadden.com          First Class Mail and Email
                                                                                                      Attn: Lisa Hatfield
                                                                                                      500 Creek View Road
                                                                                                      Suite 304
Counsel to Webb Shade Memorial Fund                        Stern & Eisenberg Mid‐Atlantic, PC         Newark DE 19711                                  lhatfield@sterneisenberg.com      First Class Mail and Email
                                                                                                      Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                      919 North Market Street
                                                                                                      Suite 1300                                       jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                        Wilmington DE 19801                              ebc@stevenslee.com                Email
                                                                                                      Attn: Robert Lapowsky
                                                                                                      620 Freedom Business Center
                                                                                                      Suite 200
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                        King of Prussia PA 19406                         rl@stevenslee.com                 Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                           Page 8 of 10
                                                            Case 18-12491-CSS                Doc 1841          Filed 05/08/20           Page 12 of 15
                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                         DESCRIPTION                                           NAME                                   ADDRESS                                       EMAIL                METHOD OF SERVICE

                                                                                               Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                               301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                           P. O. Box 2348                                      dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek                 Stewart Robbins & Brown LLC         Baton Rouge LA 70821‐2348                           bbrown@stewartrobbins.com          Email
                                                                                               Attn: Sabrina L. Streusand & Anh Nguyen
                                                           STREUSAND, LANDON, OZBURN &         1801 S. Mopac Expressway, Suite 320                 streusand@slollp.com
Counsel for Dell Financial Services, LLC                   LEMMON, LLP                         Austin TX 78746                                     nguyen@slollp.com                  First Class Mail and Email
                                                                                               ATTN: BRENDAN BAKIR
                                                                                               18000 STUDEBAKER ROAD
                                                                                               SUITE 700
Top 30 Largest Unsecured Creditors                         Surgical Program Development        CERRITOS CA 90703                                                                      First Class Mail
                                                                                               Attn: J. Casey Roy
                                                                                               Bankruptcy & Collections Division
Counsel to the Texas Health and Human Services                                                 P.O. Box 12548‐ MC 008
Commission                                                 Texas Attorney General’s Office     Austin TX 78711‐2548                                casey.roy@oag.texas.gov            Email
                                                                                               Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                               Bankruptcy & Collections Division
                                                                                               P.O. Box 12548                                      sherri.simpson@oag.texas.gov
Counsel for the Texas Comptroller of Public Accounts       Texas Attorney General's Office     Austin TX 78711‐2548                                christopher.murphy@oag.texas.gov   First Class Mail and Email
                                                                                               Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                               824 N. Market Street
                                                                                               Suite 810                                           leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                        The Rosner Law Group LLC            Wilmington DE 19801                                 gibson@teamrosner.com              First Class Mail and Email
                                                                                               Attn: Dan McAllister
                                                                                               Bankruptcy Desk
Counsel for The San Diego County Treasurer‐Tax Collector                                       1600 Pacific Highway, Room 162
of California                                              Treasurer‐Tax Collector             San Diego CA 92101                                                                     First Class Mail
                                                                                               Attn: General Counsel
                                                                                               950 Pennsylvania Avenue, NW
United States Department of Justice                        U.S. Department of Justice          Washington DC 20530‐0001                                                               First Class Mail
                                                                                               Attn: Ruth A. Harvey, Margaret M. Newell, Seth B.
                                                                                               Shapiro
                                                                                               P.O. Box 875
                                                                                               Ben Franklin Station
Counsel to the United States                               U.S. Department of Justice          Washington DC 20044‐0875                            seth.shapiro@usdoj.gov             First Class Mail and Email
                                                                                               Attn: Charles Oberly
                                                                                               c/o Ellen Slights
                                                                                               1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                     US Attorney for Delaware            Wilmington DE 19899‐2046                            usade.ecfbankruptcy@usdoj.gov      First Class Mail and Email
                                                                                               Attn: Gary F. Torrell, Esq.
                                                                                               1888 Century Park East
                                                                                               Suite 1100
Counsel to LADMC, LLC                                      Valensi Rose, PLC                   Los Angeles CA 90067                                                                   First Class Mail



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                    Page 9 of 10
                                                          Case 18-12491-CSS                       Doc 1841           Filed 05/08/20            Page 13 of 15
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                         DESCRIPTION                                         NAME                                         ADDRESS                                             EMAIL           METHOD OF SERVICE
                                                                                                    Attn: David E. Lemke, Esquire and Melissa W. Jones,
                                                                                                    Esquire
                                                                                                    Nashville City Center
                                                                                                    511 Union Street, Suite 2700                            david.lemke@wallerlaw.com
Counsel to Ally Bank                                     Waller Lansden Dortch & Davis, LLP         Nashville TN 37219                                      melissa.jones@wallerlaw.com    Email
                                                                                                    Attn: John Tishler, Katie G. Stenberg, Blake D. Roth,
                                                                                                    and Tyler Layne                                         john.tishler@wallerlaw.com
                                                                                                    511 Union Street                                        katie.stenberg@wallerlaw.com
                                                                                                    Suite 2700                                              blake.roth@wallerlaw.com
Counsel to Debtors                                       Waller Lansden Dortch & Davis, LLP         Nashville TN 37219                                      Tyler.Layne@wallerlaw.com      Email
                                                                                                    Attn: Specialty Finance Loan Portfolio Manager
                                                                                                    2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                   Wells Fargo Bank, National Association     Santa Monica CA 90404                                                                  First Class Mail

                                                                                                    Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                    2312 S MacArthur Dr.
                                                                                                    P.O. Box 13199
Counsel to Concordia Bank & Trust Company                Wheelis & Rozanski, APLC                   Alexandria LA 71315‐3199                                steve@wheelis‐rozanski.com     Email
                                                                                                    Attn: Christopher M. Samis
                                                                                                    The Renaissance Centre
                                                                                                    405 North King Street, Suite 500
Counsel to the SWC Landlords                             Whiteford, Taylor & Preston LLC            Wilmington DE 19801                                     csamis@wtplaw.com              First Class Mail and Email
                                                                                                    Attn: William A. Catlett
                                                                                                    Dill Bamvakais Building
                                                                                                    9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                    William A. Catlett, L.L.C.                 St. Louis MO 63123                                      william@catlett.biz            Email
                                                                                                    ATTN: PETE HARTLEY
                                                         Wound Care Management, LLC D/B/A           16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                       Medcentris                                 HAMMOND LA 70403                                                                       First Class Mail
                                                                                                    Attn: Robert S. Brady and Sean T. Greecher
                                                                                                    Rodney Square                                           bankfilings@ycst.com
                                                                                                    1000 North King Street                                  rbrady@ycst.com
Counsel to Select Medical Corporation                    Young Conaway Stargatt & Taylor, LLP       Wilmington DE 19801                                     sgreecher@ycst.com             Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                         Page 10 of 10
Case 18-12491-CSS   Doc 1841   Filed 05/08/20   Page 14 of 15




                        Exhibit B
                                                           Case 18-12491-CSS               Doc 1841           Filed 05/08/20                Page 15 of 15

                                                                                                     Exhibit B
                                                                                            Fee Application Service List
                                                                                        Served via First Class Mail and Email

                 NAME                                    ATTENTION                                ADDRESS                            CITY       STATE POSTAL CODE                  EMAIL
Blank Rome LLP                              Attn: Kenneth J. Ottaviano            444 West Lake Street, Suite 1650              Chicago         IL   60606          kottaviano@blankrome.com
                                            Attn: Stuart M. Brown, Kaitlin                                                                                          stuart.brown@dlapiper.com
DLA Piper LLP (US)                          MacKenzie Edelman                     1201 North Market Street, Suite 2100          Wilmington      DE   19801          kaitlin.edelman@dlapiper.com
Katten Muchin Rosenman                      Attn: Geoffrey King, Partner          525 West Monroe Street                        Chicago         IL   60661‐3693     geoffrey.king@kattenlaw.com
M.J. Renick & Associates LLC                Attn: M. Jacob Renick                 51 Seacord Road                               New Rochelle    NY   10804          jrenick@mjrenick.com
Pachulski Stang Ziehl & Jones LLP           Attn: Colin R. Robinson               919 North Market Street 17th Floor            Wilmington      DE   19801          crobinson@pszjlaw.com

Promise Healthcare Group, LLC               Attn: Andrew Hinkelman                999 Yamato Road, 3rd Floor                    Boca Raton      FL   33431          andrew.hinkelman@fticonsulting.com
                                            Attn: Andrew H. Sherman Boris I.                                                                                        asherman@sillscummis.com
Sills Cummis & Gross P.C.                   Mankovetskiy                          One Riverfront Plaza                          Newark          NJ   07102          bmankovetskiy@sillscummis.com
                                                                                  District of Delaware, J. Caleb Boggs
                                                                                  Federal Building, 844 King Street, Suite
The Office of the United States Trustee Attn: Benjamin Hackman                    2207, Lockbox 35                              Wilmington      DE   19801          benjamin.a.hackman@usdoj.gov
                                                                                                                                                                    john.tishler@wallerlaw.com
Waller Lansden Dortch & Davis, LLP          Attn: John Tishler , Katie Stenberg   511 Union Street, Suite 2700                  Nashville       TN   37219          katie.stenberg@wallerlaw.com




         In re: Promise Healthcare Group, LLC, et al.
         Case No. 18‐12491 (CSS)                                                                     Page 1 of 1
